Citation Nr: 1021304	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
with hypertensive nephrosclerosis, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for migraine 
headaches currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to 
March 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
dated October 2006.  The October 2006 rating decision 
continued a 30 percent evaluation for migraine headaches, 
effective June 19, 2000 and a 10 percent evaluation for 
hypertension, effective June 19, 2000.  A  February 2010 
rating decision granted an increase disability rating for 
hypertension with hypertensive nephrosclerosis, evaluated as 
30 percent disabling, effective December 3, 2008.  

Because less than the maximum available benefit for a 
schedular rating for each of the Veteran's disabilities was 
awarded, the issues are properly before the Board.  See 
Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to an increased rating for hypertension with 
hypertensive nephrosclerosis and migraine headaches.

Initially, the Board notes that VA has a duty to obtain all 
outstanding identified VA treatment records as such records 
are constructively in the possession of VA adjudicators 
during the consideration of a claim.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the Board finds that the 
Veteran's appeal must be remanded to obtain the Veteran's VA 
treatment records from the Jackson VAMC, dating from January 
2010 to the present.

Initially, the Board notes that the Veteran is service-
connected for hypertension with hypertensive nephrosclerosis 
and migraine headaches, both currently evaluated as 30 
percent disabling.  In the October 2006 rating decision, with 
regard to the issue of hypertension, the RO relied on a 
September 2006 VA examination as well as VA treatment records 
in continuing the Veteran's 10 percent disability rating.  
Subsequently, in the February 2010 rating decision, the RO 
relied on VA treatment records in assigning the Veteran's 
current 30 percent evaluation, under Diagnostic Code 7101-
7507, which now includes hypertensive nephrosclerosis.  With 
regard to the issue of migraine headaches, in the October 
2006 rating decision, the RO relied on VA treatment records, 
particularly a June 2006 treatment note, in continuing the 
Veteran's 30 percent disability rating.  However, in an April 
2010 letter, the Veteran asserted that his conditions have 
increased in severity since the last examinations and 
treatment records reviewed.  Therefore, new VA examinations 
are warranted.  See VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	All outstanding Jackson VAMC treatment 
records pertaining to any treatment the 
Veteran received pertaining to either 
his hypertension with hypertensive 
nephrosclerosis or his migraine 
headaches from February 1, 2010 to the 
present should be obtained and 
associated with the claims folder.  If 
no additional treatment records are 
available, such should be noted for the 
record.

2.	Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his hypertension 
with hypertensive nephrosclerosis.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should identify the nature, 
frequency, and severity of all current 
manifestations of hypertension with 
hypertensive nephrosclerosis.  All 
pertinent symptomatology should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.	Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his migraine 
headaches.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of migraine headaches.  All pertinent 
symptomatology should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

4.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


